DETAILED ACTION
1. 	This office action is in response to an amendment filed on 02/04/2021. New dependent claims 21-24 are added. Thus, claims 1-24 are pending and claims 1 and 11 are independent. Each independent claim is amended. 
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments

3.	Applicant’s arguments filed on February 04, 2021, with respect to the non-statutory obviousness type of double patent rejections have been fully considered. The amendment made to at least the independent claims 1 and 11 appears to overcome this rejection. Thus, this particular double patent rejection has been withdrawn. 
	
However, applicant’s arguments regarding the 35 U.S.C. 103 rejection with respect to claims 1 and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

4.	Applicant’s representative in particular argued that the following amended claim limitations (bolded and underlined) recited in independent claims 1 and the similar amended claim limitation recited in independent claim 11, isn’t disclosed by the references/prior arts of the record namely by the combination of Cottrille and Doyle:

on the first device and a second device based on user input of a first user that sets one or more permissions of different users on one or more different devices including the second device used by a second user:”

Examiner would like to point out that the newly founded prior art US Publication No. 2009/0025063 A1 to Thomas on at least figure 1, abstract, paragraph 0035 and claim 20 discloses the following that meets the above claim limitation.
In particular Thomas discloses the following that meets the above argued and amended claim limitation:
“Apparatus and methods are described for accessing redacted material based on user roles. An author designates portions of content as to-be-redacted. The author establishes various users roles able to access it and defines attributes or time constraints affecting the viewing/using. Upon electronically saving the content, the to-be-redacted portion is encrypted. An intermediary, such as a keytable service, mediates access between later users and the content. Upon identification of a role of a user attempting to interact with the content, and matching the role to one of the author-established roles, the encrypted redacted portion is decrypted. In this manner, users gain access to content based only on their role” [See at least the abstract]
“…if the user's role is an appropriate role for accessing redacted content after the apportionment, access to the redacted portion is allowed at step 36. Otherwise, access is prevented at step 38. However, access to the un-redacted portion of the content is still viewable/usable by the viewer. In this manner, users gain access to content based only on their role and adds robustness heretofore unavailable” [paragraph 0035]

assing the redacted portion and the established various user roles from a first of the computing devices to a second of the computing devices, the second computing device mediating access between the user and the content” [See at least claim 20]


5.	Thus, in response to the 35 U.S.C. 103 rejection set forth in the previous office action, applicant amended at least each independent claims 1 and 11, presumably to overcome the 103 rejection set forth in the previous office action. Since the newly amended claims changed the scope and necessitated new grounds of rejection, applicant’s arguments are moot. The analysis of the claims under consideration, as amended, follows in the corresponding section below.


Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim 1-20 and 22-24 are rejected under 35 U.S.C. 103 AIA  as being unpatentable over Scott C. Cottrille (hereinafter referred as Cottrille) (US Publication No. 2009/0164878 A1) (June 25, 2009) in view of Ronald P. Doyle (herein after referred as Doyle) (July. 18, 2002) and further in view of Kasman E. Thomas (hereinafter referred as Thomas) (US Publication No. 2009/0025063 A1)



9.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Examiner’s note: text in bold corresponds to the claimed limitations; text in italics underlined or not underlined correspond to the cited prior art reference (i.e., verbatim, and/or examiner’s clarification. Meaning, text after a limitation in brackets [ ] corresponds to examiner’s mapping (including further explanation and/or comments) and/or prior art reference citations. Furthermore text in brackets [ ] points out explanation how the claim limitation is taught or explicitly taught by the reference being cited for that particular limitation or part of the limitation]


As per independent claim 1 Cottrille discloses a machine implemented method comprising: storing a set of content for display on a first device in an application of the first device [See at least paragraph 0028, See all the sensitive information that could be stored on the device in different application of the first device. “Sensitive information may include any type of information including text, pictures, videos, audio portions or other consumable information. Examples of sensitive information may include, but is not limited to, the following: the user's name, address, social security number, telephone number, alias, email address, photograph, account number, or any audio or video representation of the same. Other information not usually deemed sensitive, but that is sensitive to the user, may also be redacted as sensitive. Documents where redaction may be used may include, but are not limited to, the following: websites, word processing documents, spreadsheets, slide shows, financial portfolios, financial statements, legal forms, letters, memos, emails or any other type of file or document that may be displayed to a user and that may contain sensitive information”], wherein a portion but not all of the set of content is marked for redaction based on one or more of the type of content [See figure 2, 230 and 240; figure 4 and See paragraph 0021, “In some cases, it is desirable to redact certain portions of information contained in the document while not redacting other portions. In some embodiments, this data redaction occurs without affecting the structure of the document. For example, if a user is viewing bank account information in an internet browser, it may be desirable for the user to redact certain sensitive portions of the information being displayed. This is particularly true when a user is in a public setting. According to some embodiments of this invention, information such as the user's account number, login ID, dollar values and other information may be dynamically redacted upon receiving a user input indicating that such a redaction is to occur"] or user input that selected the content for redaction [See abstract, “a computer system receives user input indicating a user's intention to selectively redact portions of accessed documents. The computer system accesses at least one document, such that the document is capable of being displayed to the user and See figure 2, 230 and 240; figure 4 and See paragraph 0021, “In some cases, it is desirable to redact certain portions of information contained in the document while not redacting other portions. In some embodiments, this data redaction occurs without affecting the structure of the document. For example, if a user is viewing bank account information in an internet browser, it may be desirable for the user to redact certain sensitive portions of the information being displayed. This is particularly true when a user is in a public setting. According to some embodiments of this invention, information such as the user's account number, login ID, dollar values and other information may be dynamically redacted upon receiving a user input indicating that such a redaction is to occur"] or user input of a first user that sets one or more permissions of different users on one or more different devices including a second user of a second device [See at least paragraph 0023, For example, user interface 110 may receive user input 106 indicating that the user wished to redact sensitive portions of the document that is about to be or is currently being viewed. Policy engine 120 may receive a request from redaction module 130 to determine whether user 105 is authorized to redact or unredact sensitive portions of information in the document. Authorization module 125 may check with computer system 101 and/or an operating system running on computer system 101 to determine whether user 105 is authorized to perform the redaction. Policy engine 120 may then indicate to redaction module 130 whether user 105 is authorized or unauthorized.]; 
displaying the set of content with the marked portion redacted on the first device in the application [See figure 2, 250 and paragraph 0033-0034; figure 3, ref. 330 and 340 and paragraph 0043. On at least paragraph 0043 the following is disclosed. “Displaying the document according to the document's original structure, omitting the dynamically redacted portions as a result of the user's unauthorized status, notwithstanding the user's request to un-redact the redacted information (act 340). For example, display 140 may display document 132 according to the document's original structure, omitting the dynamically redacted portions as a result of user 105's unauthorized status, even though the user requested to un-redact the redacted information.” and at the end of paragraph 0034, See the following: "omitting the dynamically redacted portions may not involve entirely removing the portions from display, but rather obscuring or making the redacted portions unreadable”]; 

receiving authorization/[See paragraph 0040:any time of authentication may be used to verify the user’s authentication status] [See paragraph 0023-0024; 0040-0041 and 0043; on at least at the end of paragraph 0041 the following, “once the user are authorized, they may be able to un-redact sensitive portion of the document that may have been redacted” and on paragraph 0043, see the following. “when and if the user's authorization status changes to authorized, the user may un-redact the redacted information, upon which the document will be displayed with all of the original content in its original structure”] 

Cottrille substantially discloses all the limitations recited in the claim, However, does not explicitly disclose the limitation recited as “receiving biometric verification data indicating whether a user is verified”
However, Doyle discloses this feature on the abstract and paragraph 0023, 0085 and 0087.
For instance Doyle on at least paragraph 0087 discloses the following that meets the above limitation:

The manner in which Block 760 detects whether contact with the user has been interrupted will depend on the particular type of biometric sensor in use. For example, a pair of thumbprints sensors may be provided on opposing sides of a physical device, such that the device may be held in either the right or left hand and one of the sensors is therefore naturally activated while the device is being held. Or, a retina scanner may be provided on the device, where this scanner detects the user's continuous presence while the user is looking at the device. If the sensor detects an interruption, then control transfers to Block 770 where the transaction is preferably aborted. (Alternatively, it may be appropriate in other cases to simply mark the data that is being created by the application as "not authenticated".) The integrated device may also be deactivated, if desired for a particular environment, based on the assumption that the device is now in the possession of the wrong person. ("Interruption", for purposes of this aspect, may comprise detecting one or more of: a loss of biometric input, for example when the person is no longer in contact with the integrated device; a temporary interruption, such as may occur if the person releases his finger from a fingerprint sensor; or perhaps a change in the biometric input, which may occur, for example, if some other person gains control of the integrated device and the biometric input of this different person is then received.) 
Cottrille and Doyle are in the same field of endeavor since they are directed to protecting sensitive data by authentication.  
 
It would have been obvious to one having ordinary skill in the art, before the effective filing of the claimed invention, to implement in the system of Cottrille, a mechanism to use the feature such as “receiving biometric verification data indicating whether a user is verified” as taught by Doyle because this would protect the sensitive information from [See Doyle at least abstract and paragraph 0087-0088]

The combination of Cottrille and Doyle doesn’t explicitly disclose the following amended and underlined claim limitation:
“wherein a portion but not all of the set of content is marked for redaction on the first device and a second device based on user input of a first user that sets one or more permissions of different users on one or more different devices including the second device used by a second user:” 
However, Thomas on at least figure 1, abstract, paragraph 0035 and claim 20 discloses the following that meets the above claim limitation.
In particular Thomas discloses the following that meets the above argued and amended claim limitation:
“Apparatus and methods are described for accessing redacted material based on user roles. An author designates portions of content as to-be-redacted. The author establishes various users roles able to access it and defines attributes or time constraints affecting the viewing/using. Upon electronically saving the content, the to-be-redacted portion is encrypted. An intermediary, such as a keytable service, mediates access between later users and the content. Upon identification of a role of a user attempting to interact with the content, and matching the role to one of the author-established roles, the encrypted redacted portion is decrypted. In this manner, users gain access to content based only on their role” [See at least the abstract]
“…if the user's role is an appropriate role for accessing redacted content after the apportionment, access to the redacted portion is allowed at step 36. Otherwise, access is prevented at step 38. However, access to the un-redacted portion of the content is still viewable/usable by the viewer. In this manner, users gain access to content based only on their role and adds robustness heretofore unavailable” [paragraph 0035]

“…passing the redacted portion and the established various user roles from a first of the computing devices to a second of the computing devices, the second computing device mediating access between the user and the content” [See at least claim 20]

Cottrille, Doyle and Thomas are in the same field of endeavor since they are directed to protecting sensitive data by authentication.  

It would have been obvious to one having ordinary skill in the art, before the effective filing of the claimed invention, to implement in the system of Cottrille and Doyle, a mechanism to use the feature such as “wherein a portion but not all of the set of content is marked for redaction on the first device and a second device based on user input of a first user that sets one or more permissions of different users on one or more different devices including the second device used by a second user” as taught by Thomas because this would protect the sensitive information from being exposed using a role based access control against unauthorized users not only on a single device but also on the plurality of devices. [See Thomas at least figure 1 and paragraph 0035 and claim 20]

As per independent claim  11, independent claim 11 is rejected for the same reason/rationale as that of the above independent claim 1 as both claims are the same/similar in their scope.

As per dependent claims 2, the combination of Cottrille, Doyle and Thomas discloses the method as applied to claims above. Furthermore, Doyle discloses the method, wherein the biometric verification data is provided by a biometric reader that includes a camera [See at least paragraph 0028 and 0051] and wherein the redacted content is selected by user input through a redaction tool available for the application, and the redaction tool allows the user input to specify one or more permissions [See Cottrille at least paragraph 0023, For example, user interface 110 may receive user input 106 indicating that the user wished to redact sensitive portions of the document that is about to be or is currently being viewed. Policy engine 120 may receive a request from redaction module 130 to determine whether user 105 is authorized to redact or unredact sensitive portions of information in the document. Authorization module 125 may check with computer system 101 and/or an operating system running on computer system 101 to determine whether user 105 is authorized to perform the redaction. Policy engine 120 may then indicate to redaction module 130 whether user 105 is authorized or unauthorized.]
	As per dependent claim 12, dependent claim 12 is rejected for the same reason/rationale as that of the above dependent claim 2 as both claims are the same/similar in their scope.
	As per dependent claim 3, the combination of Cottrille, Doyle and Thomas discloses the method as applied to claims above. Furthermore, Doyle discloses the method, wherein the camera is a scanning camera. [See at least paragraph 0028 and 0051]  
	As per dependent claim 13, dependent claim 13 is rejected for the same reason/rationale as that of the above dependent claim 3 as both claims are the same/similar in their scope.


	As per dependent claims 4, the combination of Cottrille, Doyle and Thomas discloses the method as applied to claims above. Furthermore, Cottrille discloses the method, wherein the content comprises a notification or financial information. [See at least paragraph 0028, See all the sensitive information that could be stored on the device in different application of the first device. “Sensitive information may include any type of information including text, pictures, videos, audio portions or other consumable information. Examples of sensitive information may include, but is not limited to, the following: the user's name, address, social security number, telephone number, alias, email address, photograph, account number, or any audio or video representation of the same. Other information not usually deemed sensitive, but that is sensitive to the user, may also be redacted as sensitive. Documents where redaction may be used may include, but are not limited to, the following: websites, word processing documents, spreadsheets, slide shows, financial portfolios, financial statements, legal forms, letters, memos, emails or any other type of file or document that may be displayed to a user and that may contain sensitive information”]
	As per dependent claim 14, dependent claim 14 is rejected for the same reason/rationale as that of the above dependent claim 4 as both claims are the same/similar in their scope.


	As per dependent claim 5, the combination of Cottrille, Doyle and Thomas discloses the method as applied to claims above. Furthermore, Cottrille discloses the method, wherein the display of unredacted content is switched to displaying redacted content as soon as the biometric verification data indicates the first user is not verified [See figure 3, ref. 330 and 340 and paragraph 0043. On at least paragraph 0043 the following is disclosed. “Displaying the document according to the document's original structure, omitting the dynamically redacted portions as a result of the user's unauthorized status, notwithstanding the user's request to un-redact the redacted information (act 340). For example, display 140 may display document 132 according to the document's original structure, omitting the dynamically redacted portions as a result of user 105's unauthorized status, even though the user requested to un-redact the redacted information.” and at the end of paragraph 0034, See the following: "omitting the dynamically redacted portions may not involve entirely removing the portions from display, but rather obscuring or making the redacted portions unreadable”]
As per dependent claim 15, dependent claim 15 is rejected for the same reason/rationale as that of the above dependent claim 5 as both claims are the same/similar in their scope.

	As per dependent claim 6, the combination of Cottrille, Doyle and Thomas discloses the method as applied to claims above. Furthermore, Doyle discloses the method, wherein the switch to the display of redacted content is caused by an event that indicates that a biometric reader is no longer receiving data indicating that the first user is verified. [See at least paragraph 0023 and abstract, 0085, 0087, By providing biometric sensors and monitoring those sensors, it is possible to continuously monitor the identity of a user while a device is in use. Block 720 checks to see if the user was successfully authenticated. If not, then the processing of FIG. 7 preferably ends. Otherwise, processing continues to Block 730 where the application begins performing a security-sensitive transaction of some type. And See Cottrille See figure 3, ref. 330 and 340 and paragraph 0043. On at least paragraph 0043 the following is disclosed. “Displaying the document according to the document's original structure, omitting the dynamically redacted portions as a result of the user's unauthorized status, notwithstanding the user's request to un-redact the redacted information (act 340). For example, display 140 may display document 132 according to the document's original structure, omitting the dynamically redacted portions as a result of user 105's unauthorized status, even though the user requested to un-redact the redacted information.” and at the end of paragraph 0034, See the following: "omitting the dynamically redacted portions may not involve entirely removing the portions from display, but rather obscuring or making the redacted portions unreadable”]


As per dependent claim 16, dependent claim 16 is rejected for the same reason/rationale as that of the above dependent claim 6 as both claims are the same/similar in their scope.

	As per dependent claim 7, the combination of Cottrille, Doyle and Thomas discloses the method as applied to claims above. Furthermore, Doyle discloses the method, wherein the switch is caused when the first user removes a biometric input. [See at least figure 7, paragraph 0023; 0085-0088, As soon as the system no longer detect the biometric data, the transaction is aborted and see also abstract]
	As per dependent claim 17, dependent claim 17 is rejected for the same reason/rationale as that of the above dependent claim 7 as both claims are the same/similar in their scope.


	As per dependent claim 8, the combination of Cottrille, Doyle and Thomas discloses the method as applied to claims above. Furthermore, Cottrille discloses the method, wherein the redacted content is marked for redaction based on (1) the user input that selected the content for redaction [See abstract, “a computer system receives user input indicating a user's intention to selectively redact portions of accessed documents. The computer system accesses at least one document, such that the document is capable of being displayed to the user and See figure 2, 230 and 240; figure 4 and See paragraph 0021, “In some cases, it is desirable to redact certain portions of information contained in the document while not redacting other portions. In some embodiments, this data redaction occurs without affecting the structure of the document. For example, if a user is viewing bank account information in an internet browser, it may be desirable for the user to redact certain sensitive portions of the information being displayed. This is particularly true when a user is in a public setting. According to some embodiments of this invention, information such as the user's account number, login ID, dollar values and other information may be dynamically redacted upon receiving a user input indicating that such a redaction is to occur"and (2) the user input that sets the one or more permissions [See at least paragraph 0023, For example, user interface 110 may receive user input 106 indicating that the user wished to redact sensitive portions of the document that is about to be or is currently being viewed. Policy engine 120 may receive a request from redaction module 130 to determine whether user 105 is authorized to redact or unredact sensitive portions of information in the document. Authorization module 125 may check with computer system 101 and/or an operating system running on computer system 101 to determine whether user 105 is authorized to perform the redaction. Policy engine 120 may then indicate to redaction module 130 whether user 105 is authorized or unauthorized. See also paragraph 0040-0041 and 0023-0024]
.
As per dependent claim 18, dependent claim 18 is rejected for the same reason/rationale as that of the above dependent claim 8 as both claims are the same/similar in their scope.
As per dependent claim 9, the combination of Cottrille, Doyle and Thomas discloses the method as applied to claims above. Furthermore, Cottrille discloses the method, wherein the first user selects content for redaction to redact the selected content when the second user views the set of content on the second device [See at least paragraph 0029-alternatively sensitive portions may be determined by the document’s author]. 

	As per dependent claim 19, dependent claim 19 is rejected for the same reason/rationale as that of the above dependent claim 9 as both claims are the same/similar in their scope.

	As per dependent claim 10, the combination of Cottrille, Doyle and Thomas discloses the method as applied to claims above. Furthermore, Cottrille discloses the method, wherein the display of the redacted portion comprises one of: (1) blurring the redacted content; (2) placing a black bar over the redacted content; or (3) removing the redacted content [On at least paragraph 0043 the following is disclosed. “Displaying the document according to the document's original structure, omitting the dynamically redacted portions as a result of the user's unauthorized status, notwithstanding the user's request to un-redact the redacted information (act 340). For example, display 140 may display document 132 according to the document's original structure, omitting the dynamically redacted portions as a result of user 105's unauthorized status, even though the user requested to un-redact the redacted information.” and at the end of paragraph 0034, See the following: "omitting the dynamically redacted portions may not involve entirely removing the portions from display, but rather obscuring or making the redacted portions unreadable]
	As per dependent claim 20, dependent claim 20 is rejected for the same reason/rationale as that of the above dependent claim 10 as both claims are the same/similar in their scope.

As per dependent claim 22, the combination of Cottrille, Doyle and Thomas discloses the method as applied to claims above. Furthermore, Thomas discloses the method, wherein the set of content is displayed in redacted form on the second device even when the second user is verified by the second device. [See at least paragraph 0073 where the physician gets a document in a redacted form even if he is verified to access his own computer, “It can be appreciated, however, that multiple unique authorization endpoints could be specified for the various redactions in a document, and also that one or more of these endpoints could trigger a workflow or other process, and that the workflow so triggered could involve human intervention, such that the human proprietor of restricted content could be contacted in real time in order to get permission to view the content. For example, a medical document may contain information, in certain form fields, that only the patient can dispense. The viewing physician (who might not be the primary doctor but a consultant on the case, miles away) clicks on a redacted form field; a service endpoint is contacted, which in turn dials the patient's cell phone number; and the patient hears a message and enters a code to authorize the unlocking of the redaction. Furthermore see at least abstract, paragraph 0035 and figure 1,where it explains while the verification is done on the second device the content is still displayed in a redacted form and it is only after the verification is successfully done the second user could see the portion of the content un-redacted. Furthermore the author could designate different portions of the same document to be accessed by different second users based on their roles. That means successfully authentication only guarantees that the second user who is successfully authenticated based on his role could only see the portion in un-redacted form while the rest of the document is still displayed in a redacted form.  “Apparatus and methods are described for accessing redacted material based on user roles. An author designates portions of content as to-be-redacted. The author establishes various users roles able to access it and defines attributes or time constraints affecting the viewing/using. Upon electronically saving the content, the to-be-redacted portion is encrypted. An intermediary, such as a keytable service, mediates access between later users and the content. Upon identification of a role of a user attempting to interact with the content, and matching the role to one of the author-established roles, the encrypted redacted portion is decrypted. In this manner, users gain access to content based only on their role” [See at least the abstract]“…if the user's role is an appropriate role for accessing redacted content after the apportionment, access to the redacted portion is allowed at step 36. Otherwise, access is prevented at step 38. However, access to the un-redacted portion of the content is still viewable/usable by the viewer. In this manner, users gain access to content based only on their role and adds robustness heretofore unavailable” [paragraph 0035]“…passing the redacted portion and the established various user roles from a first of the computing devices to a second of the computing devices, the second computing device mediating access between the user and the content” [See at least claim 20]]

As per dependent claim 24, dependent claim 24 is rejected for the same reason/rationale as that of the above dependent claim 22 as both claims are the same/similar in their scope.

10.	Claims 21 and 23 are rejected under 35 U.S.C. 103 AIA  as being unpatentable over Scott C. Cottrille (hereinafter referred as Cottrille) (US Publication No. 2009/0164878 A1) (June 25, 2009) in view of Ronald P. Doyle (herein after referred as Doyle) (July. 18, 2002) and further in view of Kasman E. Thomas (herein after referred as Thomas) (US Publication No. 2009/0025063 A1) and further in view of Tseng et al (herein after referred as Tseng) (US Publication No. 2012/0331548).

As per dependent claim 21 the combination of Cottrille, Doyle and Thomas discloses a machine implemented method comprising: storing a set of content for display on a first device in an application of the first device [See at least paragraph 0028, See all the sensitive information that could be stored on the device in different application of the first device. “Sensitive information may include any type of information including text, pictures, videos, audio portions or other consumable information. Examples of sensitive information may include, but is not limited to, the following: the user's name, address, social security number, telephone number, alias, email address, photograph, account number, or any audio or video representation of the same. Other information not usually deemed sensitive, but that is sensitive to the user, may also be redacted as sensitive. Documents where redaction may be used may include, but are not limited to, the following: websites, word processing documents, spreadsheets, slide shows, financial portfolios, financial statements, legal forms, letters, memos, emails or any other type of file or document that may be displayed to a user and that may contain sensitive information”], wherein a portion but not all of the set of content is marked for redaction based on one or more of the type of content [See figure 2, 230 and 240; figure 4 and See paragraph 0021, “In some cases, it is desirable to redact certain portions of information contained in the document while not redacting other portions. In some embodiments, this data redaction occurs without affecting the structure of the document. For example, if a user is viewing bank account information in an internet browser, it may be desirable for the user to redact certain sensitive portions of the information being displayed. This is particularly true when a user is in a public setting. According to some embodiments of this invention, information such as the user's account number, login ID, dollar values and other information may be dynamically redacted upon receiving a user input indicating that such a redaction is to occur"] or user input that selected the content for redaction [See abstract, “a computer system receives user input indicating a user's intention to selectively redact portions of accessed documents. The computer system accesses at least one document, such that the document is capable of being displayed to the user and See figure 2, 230 and 240; figure 4 and See paragraph 0021, “In some cases, it is desirable to redact certain portions of information contained in the document while not redacting other portions. In some embodiments, this data redaction occurs without affecting the structure of the document. For example, if a user is viewing bank account information in an internet browser, it may be desirable for the user to redact certain sensitive portions of the information being displayed. This is particularly true when a user is in a public setting. According to some embodiments of this invention, information such as the user's account number, login ID, dollar values and other information may be dynamically redacted upon receiving a user input indicating that such a redaction is to occur"] or user input of a first user that sets one or more permissions of different users on one or more different devices including a second user of a second device [See at least paragraph 0023, For example, user interface 110 may receive user input 106 indicating that the user wished to redact sensitive portions of the document that is about to be or is currently being viewed. Policy engine 120 may receive a request from redaction module 130 to determine whether user 105 is authorized to redact or unredact sensitive portions of information in the document. Authorization module 125 may check with computer system 101 and/or an operating system running on computer system 101 to determine whether user 105 is authorized to perform the redaction. Policy engine 120 may then indicate to redaction module 130 whether user 105 is authorized or unauthorized.]; 
displaying the set of content with the marked portion redacted on the first device in the application [See figure 2, 250 and paragraph 0033-0034; figure 3, ref. 330 and 340 and paragraph 0043. On at least paragraph 0043 the following is disclosed. “Displaying the document according to the document's original structure, omitting the dynamically redacted portions as a result of the user's unauthorized status, notwithstanding the user's request to un-redact the redacted information (act 340). For example, display 140 may display document 132 according to the document's original structure, omitting the dynamically redacted portions as a result of user 105's unauthorized status, even though the user requested to un-redact the redacted information.” and at the end of paragraph 0034, See the following: "omitting the dynamically redacted portions may not involve entirely removing the portions from display, but rather obscuring or making the redacted portions unreadable”]

The combination of Cottrille, Doyle and Thomas substantially discloses all the limitations recited in the claim however, does not explicitly disclose the limitation recited as “wherein the set of content, when displayed in redacted form and unredacted form, appears on a lock screen of at least one of the first device or the second device.”
However, Tseng on at least the abstract discloses this known feature.
 [See at least abstract and paragraph 0018 and 0020 and see figure 2. In particular see figure 2 where the set content is displayed in a redacted form and the set of other un-redacted information are also displayed on the locked screen. See also figure 3, ref. Num 305, “displaying at least a portion of the dynamic content on the locked screen”]

Cottrille, Doyle, Thomas and Tseng are in the same field of endeavor since they all are directed to protecting sensitive data.  

It would have been obvious to one having ordinary skill in the art, before the effective filing of the claimed invention, to implement in the system of Cottrille, Doyle and Thomas, a mechanism to use the feature such as “the set of content, when displayed in redacted form and unredacted form, appears on a lock screen of at least one of the first device or the second device” as taught by Tseng because this would enhance the security and the functionality of the system by not only displaying static information but also dynamic or top-ranked information relevant to the user. [See Tseng at least paragraph 0018 and 0020, “For example, the displayed information items may correspond to the top-ranked information relevant to the user. Each item may include text and/or image that briefly describes or summarizes the content of the information. For example, for an email message, the sender's name and the title of the message may be included in the item. For a news article, the title and the publisher of the article may be included in the item. For a missed telephone call, the caller's number and the time of the call may be included in the item"] 

As per dependent claim 23, dependent claim 23 is rejected for the same reason/rationale as that of the above dependent claim 21 as both claims are the same/similar in their scope.
Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
A.  US Patent No. 9,141,5945 B2 to Pittenger discloses a system that redacts content in a multi-layered document by executing a content modifier process that redacts a first portion of content in a source layer and then automatically redacts related content in at least one target layer. The content modifier process overlays the source redaction region on corresponding areas of other layers in the document to identify target redaction regions in those other layers that contain target content. In turn, the content modifier process automatically identifies and redacts the target content within target redaction regions
B.  US Publication No. 2007/0033397 A1 to Phillips discloses a system and method of encrypting digital content in a digital container and securely locking the encrypted content to a particular user and/or computer or other computing device is provided
C. See the other cited prior arts
12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMSON B LEMMA whose telephone number is 571-272-3806.  The examiner can normally be reached on M-F 8am-10pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Yin-Chen Shaw can be reached on 571-272-8878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/SAMSON B LEMMA/Primary Examiner, Art Unit 2498